EXHIBIT 99.7 CONSENT, WAIVER AND AMENDMENT NO. 2 to CREDIT AGREEMENT (364-DAY FACILITY) This CONSENT, WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (364-DAY FACILITY) (this “Agreement”), dated as of January 23, 2009, is entered into by and among, Caterpillar Financial Services Corporation (the “Borrower”), the Banks parties hereto (the “Banks”), and Société Générale (“SG”), as agent (the “Agent”) under the Credit Agreement defined below.Each capitalized term used herein and not defined herein shall have the meaning ascribed thereto in the Credit Agreement. PRELIMINARY STATEMENTS A.The Borrower, the Banks and the Agent are parties to the Credit Agreement (364-Day Facility), dated as of July 15, 2008 (as the same may be further amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).The Borrower has requested that the Banks and the Agent amend the Credit Agreement as hereinafter set forth, and the Banks and the Agent have agreed to amend the Credit Agreement pursuant to the terms of this Agreement. B.Section 5.03(b) of the Credit Agreement requires the Borrower, unless the Majority Banks shall otherwise consent in writing, to maintain a ratio of (A) earnings of the Borrower before income taxes and Interest Expense to (B) Interest Expense of not less than 1.15 to 1 for each fiscal quarter (the “Interest Coverage Ratio Covenant”). C.The Borrower has requested that, pursuant to Sections 5.03 of the Credit Agreement, the Majority Banks provide written consent as further described herein, and the Majority Banks have agreed to grant such consent pursuant to the terms and conditions hereof. D.The Borrower has advised the Banks and the Agent that Caterpillar, Inc. may fail for the quarter ended December 31, 2008, to have had a Consolidated Net Worth equal to or greater than 75% of its Consolidated Net Worth as of the prior year-end which may result in an event described in Section 6.01(j) of the Credit Agreement (the “Caterpillar Net Worth Event”) . E.The Borrower has requested that the Banks agree to irrevocably waive any Event of Default that may arise under Section 6.01(j) of the Credit Agreement as a result of the occurrence of the Caterpillar Net Worth Event, and the Banks have agreed to grant such irrevocable waiver pursuant to the terms hereof. SECTION 1.Limited Consent.Effective as of December 31, 2008, subject to the satisfaction of the conditions precedent set forth in Section 4 below, the Majority Banks hereby consent and agree that (i) the Borrower shall not be required to comply with or otherwise satisfy the Interest Coverage Ratio Covenant solely for the fiscal quarter ended December 31, 2008, and (ii) the inability of the Borrower to comply with or otherwise satisfy the Interest Coverage Ratio Covenant shall not constitute an Event of Default or unmatured Event of Default (i.e., an event that with notice, time or both would become an Event of Default) under the Credit Agreement solely for the fiscal quarter ended December 31, 2008 (collectively, the “Specified Consent”).The Majority Banks also consent and agree that the Borrower is not required to comply with Section 5.01(f)(iii) of the Credit Agreement solely to the extent that the Compliance Certificate required to be delivered with any financial statements for the fiscal quarter or the fiscal year ended December 31, 2008 would require demonstration of the Borrower’s compliance with the Interest Coverage Ratio Covenant.The Specified Consent shall not be deemed to constitute a consent to or a waiver of any Event of Default or unmatured Event of Default, any future breach of the Credit Agreement, or any future breach of the other agreements, documents and instruments delivered in connection with the Credit Agreement.The agreement to the terms hereof by any of the Banks or Agent shall not establish a custom or course of dealing among any of the Agent, any Bank and the Borrower. SECTION 2.Limited Waiver.Effective as of December 31, 2008, subject to the satisfaction of the condition precedent set forth in Section 4 below, the Banks hereby irrevocably waive any Event of Default or unmatured Event of Default that would otherwise result under Section 6.01(j) of the Credit Agreement from the occurrence of the Caterpillar Net Worth Event.This irrevocable waiver shall be effective solely with respect to the occurrence of the Caterpillar Net Worth Event in the fiscal quarter ended December 31, 2008, and shall not be deemed to constitute a waiver of any other Event of Default or unmatured Event of Default, any future breach of the Credit Agreement, or any future breach of the other agreements, documents and instruments delivered in connection with the Credit Agreement.The agreement to the terms hereof by any of the Banks or Agent shall not establish a custom or course of dealing among any of the Agent, any Bank and the Borrower. SECTION 3.Amendments to the Credit Agreement.Effective as of the date hereof, subject to the satisfaction of the condition precedent set forth in Section 4 below, the Credit Agreement is hereby amended as follows: 3.1Section 1.01 is amended by deleting therefrom the defined term “Applicable Eurodollar Margin” in its entirety. 3.2Section 1.01 is further amended by adding the following defined terms thereto in alphabetical order: “Applicable Margin” means (a) with respect to Base Rate Advances, the greater of (i) the applicable Market Rate Spread minus 1.00% and (ii) 0.00%; and (b) with respect to
